34 N.Y.2d 895 (1974)
In the Matter of Felin Associates, Inc. et al., Appellants,
v.
Benjamin Altman, as Commissioner, Office of Rent Control, Department of Rent and Housing Maintenance, Housing and Development Administration, Respondent.
Court of Appeals of the State of New York.
Argued June 10, 1974.
Decided June 27, 1974.
Michael A. Schwartz and Stuart Abrams for appellants.
Florence R. Zimmerman and Harry Michelson for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, RABIN and STEVENS.
Order affirmed, with costs; no opinion.